DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites “the rotation angles of at least some of the micromirrors are different from the rotation angles of at least some other micromirrors. However, its immediate parent claim 11 recites “all micromirrors of the micromirror array are rotated to identical angles.” Hence, claim 12 does not further limit its parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heiberger et al., Pub. No. 2014/0088573 (hereinafter “Heiberger”) in view of  Schuele et al, Pub. No. U.S. 2015/ 0272782 (“Schuele”).
Heiberger discloses ophthalmic laser delivery device and methods for delivering a pulsed laser beam generated by a laser to a patient’s eye, comprising:
directing the pulsed laser beam from the laser 6 to a laser beam scanner, the laser beam scanner including at least one micromirror array 8 (Figs. 1, 6-7, and pars. 0052-0053), the micromirror array including a plurality of micromirrors forming a two-dimensional array, the plurality of micromirrors capable of being individually controlled to rotate to different angles (par. 0010;
using a controller coupled to the laser beam scanner, controlling a rotation of each of the plurality of micromirrors of the at least one micromirror array, to reflect the pulsed laser beam to generate one or more output laser beams and to scan the output laser beams in two orthogonal directions according to a predefined scan pattern (pars. 0012, 0016, 0073); and
directing the output laser beams from the laser beam scanner to the patient’s eye to form one or more focal spots that are scanned within an area of the eye (Figs. 6-7, par. 0022).
Heiberger does not specifically teach the laser source provides pulsed laser beams. However, the use of a laser source providing pulsed laser beam for treatment of a patient’s eye is well known in the art. Schuele disclose ophthalmic treatment apparatus comprising a laser source providing pulsed laser beams. Thus, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Heiberger in view of Schuele to use a laser source providing pulsed laser beam to provide the treatment light.
Regarding claim 9, the laser beam scanner includes two micromirror arrays disposed in series along an optical path of the laser beam (see Fig. 6), wherein each micromirror in each micromirror array rotates around only one rotation axis, the rotation axes of all micromirrors in the same micromirror array being parallel to each other, and the rotation axes of the micromirrors in the two micromirror arrays being perpendicular to each other.
Regarding claim 10, the laser beam scanner includes a single micromirror array 8, wherein each micromirror in the micromirror array rotates around two orthogonal rotation axes, the respective one of the two rotation axes of all micromirrors in the micromirror array being parallel to each other (see Fig. 1).
Regarding claim 11, the controlling step includes controlling the rotation angles of the plurality of micromirrors of the micromirror array to generate a focal spot of the laser beam at a specified position in the patient’s eye that has a size smaller than a size of a focal spot generated at the specified position when all micromirrors of the micromirror array are rotated to identical angles (see Figs. 6, 11, and par. 0064).
Regarding claim 13, the controlling step includes controlling the rotation angles of the plurality of micromirrors of the micromirror array to simultaneously generate a plurality of focal spots of the laser beam in the patient’s eye and to simultaneously scan the plurality of focal spots (see Fig. 7 and par. 0066, 0068).
Regarding claim 14, each of the at least one micromirror array is mounted on electrically operated motorized slide (Fig. 9 and par. 0078).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 19, 2022